Citation Nr: 9926402	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-29 833	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to a total rating based on individual 
unemployability.




REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran served on active duty from February 1940 to 
August 1942 and September 1942 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a claim for a total disability rating 
for compensation purposes based on individual 
unemployability.  

The Board remanded this case for further development of the 
evidence in August 1997.


FINDINGS OF FACT

1.  The veteran is service-connected for the following 
disorders:  (1) deafness due to acoustic trauma, rated as 40 
percent disabling from December 1985, under Diagnostic Code 
6104; (2) sciatic neuritis, rated as 20 percent disabling 
from July 1970 under Diagnostic Code 8620; (3) duodenal 
ulcer, rated as 20 percent disabling from July 1970; (4) 
residuals, appendectomy, rated as noncompensable from June 
1960 under Diagnostic Code 7805; (5) scar, neck, due to 
incisional cyst, rated as noncompensable from June 1960 under 
Diagnostic Code 7805; (6) tonsillectomy, rated as 
noncompensable from June 1960 under Diagnostic Code 
6599-6516.

2.  No recent medical evidence reflects that the veteran 
currently experiences any disabling effects from the 
service-connected duodenal ulcer; from the residuals, 
appendectomy; from the scar, neck, due to incisional cyst; or 
from the tonsillectomy.

3.  Based on an audiogram conducted in September 1998, the 
veteran's service-connected deafness would be rated as 20 
percent disabling under current schedular criteria which have 
been in effect since November 1987; however, his 40 percent 
rating for deafness was established under former criteria and 
has been in effect from December 1985 and no reduction in his 
rating will be made under the new criteria absent a showing 
of actual improvement in the condition which is not reflected 
by the medical evidence in this case.

4.  No current medical evidence shows that the veteran 
experiences more than a mild to moderate degree of impairment 
resulting from incomplete paralysis of the sciatic nerve 
which is contemplated by the 20 percent rating in effect for 
that disorder from July 1970.

5.  The veteran's combined service-connected disability 
rating is 60 percent and therefore the percentage 
requirements under section 4.16(a) of VA regulations for a 
total rating based on individual unemployability have not 
been met.

6.  The evidence of record does not reflect that the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.16(a), (b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements for an award of a total rating based on 
individual unemployability are set forth under section 4.16 
of VA regulations.  38 C.F.R. § 4.16 (1998).  Section 4.16(a) 
provides in pertinent part,

Total disability ratings for compensation 
may be assigned, where  the schedular 
rating is less than total, when the 
disabled person is, in  the judgment of 
the rating agency, unable to secure or 
follow a  substantially gainful 
occupation as a result of service-
connected  disabilities:  Provided That, 
if there is only one such disability, 
this  disability shall be ratable at 60 
percent or more, and that, if there  are 
two or more disabilities, there shall be 
at least one disability  ratable at 40 
percent or more, and sufficient 
additional disability to  bring the 
combined rating to 70 percent or 
more. . . .

38 C.F.R. § 4.16(a) (1998).

Section 4.16(b) provides, 

It is the established policy of the 
Department of Veterans  Affairs that all 
veterans who are unable to secure and 
follow a  substantially gainful 
occupation by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for  
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the  percentage 
standards set forth in paragraph (a) of 
this section. . . .

38 C.F.R. § 4.16(b) (1998).  

In this case, the veteran is service-connected for the 
following disorders:  (1) deafness due to acoustic trauma, 
rated as 40 percent disabling from December 1985, under 
Diagnostic Code 6104; (2) sciatic neuritis, rated as 20 
percent disabling from July 1970 under Diagnostic Code 8620; 
(3) duodenal ulcer, rated as 20 percent disabling from July 
1970; (4) residuals, appendectomy, rated as noncompensable 
from June 1960 under Diagnostic Code 7805; (5) scar, neck, 
due to incisional cyst, rated as noncompensable from June 
1960 under Diagnostic Code 7805; (6) tonsillectomy, rated as 
noncompensable from June 1960 under Diagnostic Code 
6599-6516.  No recent medical evidence reflects that the 
veteran currently experiences any disabling effects from the 
service-connected duodenal ulcer; from the residuals, 
appendectomy; from the scar, neck, due to incisional cyst; or 
from the tonsillectomy.

Based on an audiogram conducted in September 1998, the 
veteran's service-connected deafness would be rated as 20 
percent disabling under current schedular criteria which have 
been in effect since November 1987; however, his 40 percent 
rating for deafness was established under former criteria and 
has been in effect from December 1985 and no reduction in his 
rating will be made under the new criteria absent a showing 
of actual improvement in the condition which is not reflected 
by the medical evidence in this case.  No current medical 
evidence, in particular a September 1998 VA neurological 
disorders examination report, shows that the veteran 
experiences more than a mild to moderate degree of impairment 
resulting from incomplete paralysis of the sciatic nerve 
which is contemplated by the 20 percent rating which has been 
in effect for that disorder from July 1970.

The Board concludes that the appropriate schedular ratings 
are currently in effect in this case or, where the evidence 
reflects that a lower rating would be assigned currently, the 
rating in effect is protected by law.  The veteran's combined 
service-connected disability rating is 60 percent, and 
therefore the percentage requirements under section 4.16(a) 
of VA regulations for a total rating based on individual 
unemployability have not been met.  38 C.F.R. § 4.16(a) 
(1998).

Moreover, the RO decided in a February1999 rating decision 
that the evidence of record did not show that the veteran was 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities as 
required by section 4.16(b) for referral for extraschedular 
consideration by the Director of VA's Compensation and 
Pension Service.  The veteran was apprised of this decision 
by having been given a copy of the rating decision itself and 
also in a February 1999 supplemental statement of the case.  
The Board has considered the RO's judgment regarding referral 
for extraschedular consideration and agrees with it.  Bagwell 
v. Brown, 9 Vet. App. 337 (Board may consider whether 
referral to VA officials who are specifically vested with the 
authority to grant extraschedular ratings is warranted and 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission to those officials); see Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Board observes that, 
although the veteran has many disabilities and is clearly 
rendered totally disabled by them, there is no evidence in 
this case that he is unemployable by reason of 
service-connected disabilities alone.


ORDER

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	KATHLEEN K. GALLAGHER
	Member, Board of Veterans' Appeals



 

